                                           Case 3:14-cr-00627-SI Document 360 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 14-cr-00627-SI-1
                                   8                     Plaintiff,
                                                                                              ORDER RE: ERNESTO MAGAT’S
                                   9              v.                                          LETTER
                                  10     ERNESTO MAGAT,                                       Re: Dkt. No. 359
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The Court has received a letter from defendant Ernesto Magat. Dkt. No. 359. Mr. Magat is

                                  14   currently residing at a halfway house in Oakland, California. Mr. Magat states that officials at FCI

                                  15   Mendota informed him that he met the criteria for home confinement and that he would be sent

                                  16   home after he was at the halfway house for a week. However, according to Mr. Magat, the halfway

                                  17   house has informed him that his home confinement date is April 1, 2021. Mr. Magat states that he

                                  18   has tried to clarify the situation to no avail.

                                  19           The Court directs the Clerk to forward Mr. Magat’s letter to the government’s counsel, Mr.

                                  20   Robert Leach; Mr. Magat’s trial counsel, Mr. George Boisseau; and the probation officer who

                                  21   worked on Mr. Magat’s case, Ms. Jessica Goldsberry. The Court directs Messrs. Leach and

                                  22   Boisseau and Ms. Goldsberry to confer regarding Mr. Magat’s situation and to provide an update to

                                  23   the Court no later than January 11, 2021.

                                  24

                                  25           IT IS SO ORDERED.

                                  26
                                  27   Dated: January 4, 2021                            ______________________________________
                                                                                           SUSAN ILLSTON
                                  28                                                       United States District Judge
